Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 15 July 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					4.My dearest friend
					Washington 15. July 1822
				
				I thank you for your affectionate remembrance of my birthday—We passed it as pleasantly as circumstances would admit at Mr Frye’s; but I was not very well that day and was more than usually overpowered by the heat—On returning home too we were caught in a thunder–shower and throughly drenched.The Metropolis is daily thinning off—The Secretary of the Navy and family are gone—The President goes for Albemarle to–morrow—Mr Casnning upon his Northern tour the next day—Mr Calhoun shortly.16. July.Johnson Hellen has left us this morning with a tear in his eye. God bless him! I told him he must let us often hear from him, and often come and see us—And that he would always find his chamber ready to receive him. I cannot come to Philadelphia—I am like  fastened to my Rock I have told you before, that I cannot come to Philadelphia “damnable duration” I am struggling between life and death—or for more; that is for the character of an honest Man.This days Intelligencer contains the decision of the Emperor of Russia, upon our grammatical question.Ever faithfully yours
				
					J. Q. A.
				
				
			